Exhibit 10.5

SEVERANCE AND RETENTION AGREEMENT

THIS SEVERANCE AND RETENTION AGREEMENT (this “Agreement”) is made effective as
of August 15, 2008, by and between DPWN Holdings (USA), Inc., an Ohio
corporation (“DPWN Holdings”), and ABX Air, Inc., a Delaware corporation (“ABX
Air”).

RECITALS

A. DHL Network Operations (USA), Inc., an Ohio corporation and the successor to
Airborne, Inc. (“Network Operations”), and ABX Air are parties to that certain
ACMI Service Agreement, dated as of August 15, 2003, as amended and supplemented
(the “ACMI Agreement”), pursuant to which ABX Air provides certain air
transportation services to Network Operations on an “ACMI” basis (i.e., by
providing aircraft, crew, maintenance and insurance) to support Network
Operation’s operations in the U.S. and between the U.S. and elsewhere in North
America or internationally.

B. DHL Express (USA), Inc., an Ohio corporation and the successor to Airborne,
Inc. (“DHL Express”), and ABX Air are parties to that certain Hub and Line-Haul
Services Agreement, dated as of August 15, 2003, as amended and supplemented
(the “HLA Agreement”), pursuant to which ABX Air provides DHL Express with
certain hub, line-haul and maintenance services at its sorting facilities to
support DHL Express’s operations in the U.S.

C. DPWN Holdings is the parent of Network Operations and DHL Express, which
entities shall hereinafter be collectively referred to as “DHL” from time to
time.

D. On May 28, 2008, Deutsche Post World Net announced a plan to restructure its
DHL U.S. business by greatly reducing costs. Among other measures, it is
pursuing a definitive agreement with United Parcel Service Inc. (“UPS”) pursuant
to which UPS will provide air uplift and other services for DHL’s U.S. domestic
and international shipments within North America that is currently provided by
ABX Air, among other providers (such definitive agreement, the “UPS Contract”).

E. Notwithstanding anything to the contrary in the HLA Agreement and/or the ACMI
Agreement, respectively, each of which remains in full force and effect, the
parties agree to the following terms and conditions in order to (i) provide for
ABX Air’s employees in the event their employment is terminated in connection
with; and (ii) encourage ABX Air’s employees to remain in the employ of, and
maintain their current level of performance for, ABX Air as it endeavors to
maintain service to DHL arising from; DHL’s implementation of its US
restructuring plan and/or the UPS Contract.

F. The Parties signed a Term Sheet on Friday, August 1, 2008, subject to final
confirmation and documentation, the substantive terms of which are intended to
be covered by this document as it relates to all employees of ABX Air under the
ACMI Agreement and HLA Agreement, respectively.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing premises, mutual covenants,
agreements, terms, conditions, and consideration herein set forth, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

1. DHL hereby agrees to reimburse or pay to ABX Air the costs associated with
the following severance, retention and productivity bonus arrangements for ABX
Air’s employees performing services under the ACMI Agreement and HLA Agreement:

(i) DHL hereby agrees to reimburse the costs incurred by ABX Air for a severance
plan effective as of July 1, 2008, covering its employees (other than pilots,
ABX Air’s senior executive management at the Vice President level or above,
casuals, third party mechanics, temporary or contract workers, employees at
regional hub facilities, and day time sort employees) that provide services
under either the HLA Agreement or the ACMI Agreement (such employees, the
“Covered Employees”). The severance plan shall provide for prompt payment
following the termination without cause (except as provided for in section
1(vii)(D) below) of any Covered Employee’s employment by ABX Air for the reasons
specified in clauses (A) through (C) below of a severance amount calculated
based on the following: (A) for Covered Employees terminated as a result of
DHL’s restructuring of its U.S. business, 2 weeks’ base salary for such Covered
Employees for the first full year worked by each such employee, and 1 week’s
base salary for each full year worked thereafter, in each case from his or her
date of hire, to be paid every two weeks until exhausted (the number of weeks of
base salary that a Covered Employee is eligible for is hereinafter referred to
as the “Severance Period”); (B) for Covered Employees, contingent upon the
consummation of the UPS Contract, a retention bonus (the “Retention Bonus”) of 2
weeks’ base salary for such Covered Employee for every full calendar month
worked after July 1, 2008 and prior to the earlier of (1) the effective date of
any termination of a Covered Employee arising as a result of the implementation
of the UPS Contract, and (2) the effective date of termination of the HLA
Agreement or the ACMI Agreement, as applicable, with a maximum payment to each
Covered Employee pursuant to this clause (B) equal to 26 weeks’ base salary to
be paid as a lump sum; and (C) for Covered Employees terminated as a result of
DHL’s restructuring of its U.S. business or the consummation of the UPS
Contract, any and all accrued but unused vacation time to be paid as a lump sum;
provided, however, that any carryover of vacation not to commence until the date
on which the UPS Contract is consummated (such severance and retention plan, the
“Non-Pilot Employees Severance and Retention Plan”). For purposes of calculating
average hours worked by a Covered Employee to determine their weekly pay for
severance purposes, an average of the hours per week worked during the period of
July 1, 2007 through July 1, 2008 is to be used. ABX Air will provide 60-days
advance notice to its employees stationed in Wilmington, Ohio (ILN) prior to the
effective date of severance and no less than a two-week notice period or pay in
lieu thereof for those employees stationed at other locations.

(ii) DHL hereby agrees to the adoption of a productivity bonus plan for Covered
Employees (including, for purposes of this Section 1(ii), day time sort
employees) that provides, beginning with the first full calendar month after
July 1, 2008, for a monthly payment, promptly following the end of each calendar
month, of $150 (less any applicable withholding taxes) for each

 

2



--------------------------------------------------------------------------------

Covered Employee that has a perfect work attendance record (excluding any
approved vacation time) during the applicable calendar month (such productivity
bonus plan, the “Non-Pilot Employees Productivity Bonus Plan” and, together with
the Non-Pilot Employees Severance and Retention Plan, the “Non-Pilot Plans”). If
DHL does not enter into the UPS Contract, the Non-Pilot Employees Productivity
Bonus Plan may be cancelled at the conclusion of the month that DHL formally
notifies ABX Air that the discussions with UPS have been terminated without the
execution of a contract.

(iii) DHL hereby agrees to reimburse ABX Air for the same portion of any health
insurance COBRA premiums (the “HIP Reimbursement Obligation”) that ABX Air pays
for employed Covered Employees for each Covered Employee whose employment is
terminated as a result of DHL’s restructuring of its U.S. business or
consummation of the UPS Contract, up to a maximum number of weeks equal to the
length of the applicable Covered Employee’s Severance Period calculated pursuant
to Section (1)(i)(A) above; provided that ABX Air will not increase, from its
practice as of the date hereof, the portion of any health insurance COBRA
premiums, other than normal annual rate increases, that ABX Air pays for
employed Covered Employees without the prior written agreement of DHL (such
agreement not to be unreasonably withheld or delayed).

(iv) The Parties hereby agree that any increase in compensation costs directly
attributable to the adoption of the Non-Pilot Plans, the Pilots Plan (as defined
in Section 2 below) or the HIP Reimbursement Obligation shall not be subject to
mark-up nor included in calculating labor cost increase limitations under the
ACMI Agreement or HLA Agreement. (v) DHL shall reimburse ABX Air, promptly upon
receipt of a separate invoice with respect thereto, for the costs incurred by
ABX Air under the Non-Pilot Plans or in connection with the HIP Reimbursement
Obligation; provided, however, except as may be otherwise provided herein, DHL’s
obligation to reimburse ABX Air for costs associated with the Retention Bonus
are contingent upon DHL entering into a contract with UPS.

(vi) For certain employees, identified in Exhibit 1 of this Agreement, the
parties agree to pay the Retention Bonus on a monthly basis rather than the lump
sum set forth in paragraph 1(i)(B) above. DHL shall reimburse ABX Air, promptly
upon receipt of a separate invoice for those costs. These payments are being
made in lieu of the lump sum Retention Bonus and are not contingent upon the
consummation of the UPS Contract. At the conclusion of the month that DHL
formally notifies ABX in writing that discussions with UPS have been terminated
without the execution of a contract, these payments shall stop.

(vii) For the avoidance of doubt: (A) the term “Covered Employees” does not
include: any employee of ABX Air who is terminated for reasons other than those
arising from DHL’s restructuring of its U.S. business and consummation of the
UPS Contract, members of ABX Air’s senior executive management at the Vice
President level or above, pilots, third-party maintenance mechanics, any casual
or volunteer employees, any temporary or contract worker employees, employees at
a regional hub facility, and, other than for purposes of Section 1(ii), day time
sort employees; (B) for purposes of calculating the

 

3



--------------------------------------------------------------------------------

severance obligations owed to a Covered Employee or Covered Pilot (as defined
below), such employee’s most recent hire date will be used in those cases where
the employee has previously received a severance benefit from ABX Air;
(C) Covered Employees or Covered Pilots who may have dual employment either
within ABX Air and its affiliates or at ABX Air and DHL will not be allowed to
pyramid severance benefits, but will be allowed credit for the hours worked in
both positions; and (D) Covered Employees do not need to be terminated from
employment to receive the retention benefit described in section 1(i)(B) if all
other conditions (DHL’s consummation of the UPS Contract and satisfactory
performance by the Covered Employee up through and including a predetermined end
date for their employment) are met. Provided further, at the conclusion of the
month that DHL formally notifies ABX Air in writing that discussions with UPS
have been terminated without execution of a contract, the accumulation of
retention benefits shall stop.

(viii) Attached hereto as Exhibit 2 is a sample of a list (by job title or
description, together with the number of employees covered by such title or
description) of the Covered Employees that ABX Air will provide to DHL on a
monthly basis, within 10 business days after the end of each month, reflecting
the position, pay rate and hire date.

2. Establishment of a Pilot Plan DHL hereby agrees to provide to ABX Air an
aggregate amount of up to $75 million in order for ABX Air to establish a plan
for the Covered Pilots (the “Pilots Plan”), the terms of which will be
determined by ABX Air and the Covered Pilots, to address any employee severance,
retention and/or other issues arising from DHL’s restructuring of its U.S.
business, including (i) DHL’s termination of all or substantially all of ABX
Air’s DC-9 aircraft under the ACMI Agreement, (ii) the elimination of out-based
stations/locations, and (iii) and the implementation of the UPS Contract.
“Covered Pilots” shall mean any flight crewmember on the seniority list under
the collective bargaining agreement between ABX Air and the labor union for its
flight crewmembers. ABX Air is not limited in any way in negotiating or
fashioning an agreement with the labor union other than as limited by the $75
million aggregate amount. Once finalized, DHL shall, promptly following receipt
of a copy of the Pilots Plan/agreement, pay to ABX Air the amount required under
the Pilots Plan, up to $75 million, for distribution in accordance therewith.***

3. Obligation with Respect to Day Time Sort Employees. Except as set forth in
Section 1(ii), the parties understand and agree that day time sort employees are
not Covered Employees hereunder and are not entitled to the Retention Bonus
provided for in Section 1(i)(B) above, and that the terms of the HLA Agreement,
as in effect on the date hereof, will continue to govern DHL’s obligations with
respect to severance or similar amounts for such employees, provided, however,
that any such employee will be entitled to the severance set forth in 1(i)(A)
above if such employee is terminated as a result of DHL’s implementation of the
UPS Contract. In the event that, as a result of the implementation of the UPS
Contract, DHL eliminates, in-sources (without hiring the employees of ABX Air
that provide the day time sort services) or terminates, or permits the
expiration of, the HLA Agreement and out-sources (to a party other than ABX Air,
without causing the employees of ABX Air that provide the day time sort services
to be hired by the new service provider) the day time sort operations, ABX Air
will be entitled to adopt, effective as of the date on which

 

***

This portion of the agreement has been omitted pursuant to a request for
confidential treatment and has been filed separately with the SEC.

 

4



--------------------------------------------------------------------------------

DHL provides ABX Air with written notice of its intention to either eliminate,
in-source or move such work, and DHL will reimburse ABX Air for the costs
associated therewith, a severance and retention program that is comparable in
the aggregate to the benefits provided by the Non-Pilot Plans and the HIP
Reimbursement Obligation, which program will provide for an accrual of such
benefits to commence on the date of DHL’s written notice.

4. Transition Services. DHL and ABX Air agree to share equally the costs of
providing transition services to employees affected by DHL’s restructuring of
its U.S. business prior to the consummation of the UPS Contract. Should DHL
enter into the UPS Contract, DHL will be responsible for all of the costs of the
transition services. ABX Air shall consult with DHL in devising its plan and the
parties shall engage in good faith discussions to fashion the services in a cost
efficient manner that is acceptable to DHL and also meets the needs of ABX Air
and its employees due to all of the circumstances. Thereafter, an estimate of
those costs shall be provided to DHL on a monthly basis for its review and
approval. Such approval shall not be unreasonably withheld and will be provided
promptly and in a manner that ensures that the transition services are not
disrupted. Any disputes shall be resolved by the heads of each respective
company’s Human Resources departments. The parties further agree to the extent
practicable and reasonable under all of the circumstances to work with one
another and the various agencies to make efficient use of the services and
resources that may be offered and provided by the federal, state and local
governmental authorities for those employees that are adversely affected by
DHL’s implementation of the UPS Contract.

5. Conflict. In the event of any ambiguity or conflict between this Agreement
and either the ACMI Agreement or the HLA Agreement relating solely to DHL’s
obligations to reimburse or otherwise fund any severance or retention incurred
by ABX, the terms of this Agreement shall control.

6. Time is of the essence. Time is of the essence to this Agreement

7. Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties and their respective successors
and permitted assigns. No party to this Agreement may assign its rights or
delegate its obligations under this Agreement to any other person, without the
express prior written consent of the other party hereto (such consent not to be
unreasonably withheld); provided that DPWN Holdings, Network Operations and DHL
Express may assign this Agreement to any affiliate of DPWN Holdings as long as
at least 30 days written notice is provided to ABX Air, the obligations of such
assignee are guaranteed by DPWN Holdings, and ABX grants its consent to such
assignment (such consent not to be unreasonably withheld). Any such assignment
or transfer made without the prior written consent of the other party hereto
shall be null and void.

8. Execution in Counterparts. To facilitate execution, this Agreement may be
executed in any number of counterparts (including by facsimile transmission),
each of which shall be deemed to be an original, but all of which together shall
constitute one binding agreement on the parties, notwithstanding that not all
parties are signatories to the same counterpart.

 

5



--------------------------------------------------------------------------------

9. Headings; Certain Construction Rules. The section headings contained in this
Agreement are for reference purposes only and do not form a part of this
Agreement and do not in any way modify, interpret or construe the intentions of
the parties. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Unless otherwise specifically
provided for herein, the term “or” shall not be deemed to be exclusive.

10. Notices. All notices, demands, consents, approvals or other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given to a party if delivered in person or sent by
overnight delivery (providing proof of delivery) to the party at the addresses
set forth below on the date of delivery, or if by facsimile or electronic mail,
upon confirmation of receipt.

If to Network Operations or DHL Express:

c/o DPWN Holdings (USA), Inc.

1200 South Pine Island Road

Plantation, Florida 33324

Attention: Ken Allen - CEO

Facsimile: (954) 888 7310

Email:                     

with a copy to:

Jon E. Olin,

Executive Vice President and General Counsel

DPWN Holdings (USA), Inc.

1200 South Pine Island Road

Plantation, Florida 33324

Facsimile: (954) 888-7159

Email: Jon.Olin@dhl.com

If to ABX Air:

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

Attention: Joseph C. Hete, Chief Executive Officer

Facsimile: (937) 382-2452

Email: Joe.Hete@atsginc.com

with a copy to:

John Starkovich, VP, Human Resources

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

Facsimile: (937) 382-2452

Email: John.Starkovich@abxair.com

 

6



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties with respect to the subject matter hereof. No representation, warranty,
promise inducement or statement of intention has been made by either party which
is not contained in this Agreement and no party shall be bound by, or be liable
for, any alleged representation, promise, inducement or statement of intention
not contained herein or therein.

12. Amendments; Waivers. Subject to applicable law, this Agreement may only be
amended pursuant to a written agreement executed by all parties, and no waiver
of compliance with any provision or condition of this Agreement and no consent
provided for in this Agreement shall be effective unless evidenced by a written
instrument executed by the party against whom such waiver or consent is to be
effective. No waiver of any term or provision of this Agreement shall be
construed as a further or continuing waiver of such term or provision or any
other term or provision.

13. Further Assurances. Each party hereto shall, at its own expense (except as
otherwise provided herein), take such other actions and execute and deliver such
documents as may be reasonably necessary to effectuate the purpose of this
Agreement.

14. Severability. If any provision or any part of any provision of this
Agreement is void or unenforceable for any reason whatsoever, then such
provision shall be stricken and of no force and effect. However, unless such
stricken provision goes to the essence of the consideration bargained for by a
party, the remaining provisions of this Agreement shall continue in full force
and effect and, to the extent required, shall be modified to preserve their
validity. Upon such determination that any term or other provision or any part
of any provision is void or unenforceable, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

15. No Third-Party Rights. Nothing in this Agreement, whether express or
implied, is intended to or shall confer any rights, benefits or remedies under
or by reason of this Agreement on any persons other than the parties and their
respective successors and permitted assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party, nor shall any provisions give any third persons any right
or subrogation over or action against any party.

16. Specific Performance. The parties agree that irreparable damage would occur
in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that the parties are entitled to specific
performance of the terms hereof in addition to any other remedies at law or in
equity.

 

7



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York without regard to
New York’s conflicts of laws principles.

18. Confidentiality. Except as otherwise provided in this provision, DPWN
Holdings &/or DHL Express USA, Inc. and ABX Air each covenant and agree that
except as required by the provisions of any legal requirement for which it is
obligated regarding its ordinary business operations, it shall use commercially
reasonable efforts not to disclose to any person or entity, with the exception
of affiliates and outside legal and financial advisors, the terms of this
Agreement. The parties acknowledge that ABX Air’s parent corporation may need to
file and disclose the existence and terms of this Agreement with the Securities
and Exchange Commission and will cooperate in seeking confidential treatment of
such portions hereof as may be agreed to by the parties. Additionally, DPWN &/or
DHL Express USA, Inc. and ABX Air may make oral and written statements for
public relations and employee relations purposes disclosing that this agreement
has been reached and generally describing its terms provided that such written
statements shall be subject to prior written approval of the other party and all
oral statements shall be limited in scope to the information contained in the
written document that was approved by the other party. The parties have
discussed and recognize certain limitations that may arise in their effort to
fully comply with this provision but shall exert their best efforts to meet its
spirit and intent.

[Signatures on the following page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

DPWN HOLDINGS (USA), INC. By:  

/s/ Tom Snowberger

Name:   Tom Snowberger Title:   Sr VP HR ABX AIR, INC. By:  

/s/ John Graber

Name:   John Graber Title:   President

 

9